DETAILED ACTION
	Claims 30-40 and 50-54 are currently pending. Claims 1-29 and 41-49 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 30-40) in the reply filed on January 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 41-49, previously drawn to the Group II invention, have been cancelled.
Applicant has added new claims 50-54. Claim 50 claims a cartilaginous-like bio-mechanical structure produced using the method of claim 30, therefore claims 50-54 are included in the Group I invention.  Therefore, claims 30-40 and 50-54 will be examined on the merits.

Priority
	This application is indicated as a continuation of the prior application U.S. Application No. 15/188,654, filed June 21, 2016, which claims the benefit of priority of U.S. Provisional Application No. 62/279,136, filed January 1, 2016, and U.S. Provisional Application No. 62/184,298, filed June 25, 2015. It is noted the subject matter claimed in instant claims 30-40 and 50-54 is supported by U.S. Application No. 15/188,654, filed June 21, 2016. U.S. Provisional Application No. 62/279,136, filed January 1, 2016, and U.S. Provisional Application No. 62/184,298, filed June 25, 2015 do not disclose producing a gel comprising polyethylene (glycol) diacrylate (PEGDA), or a composite of poly (e-caprolactone) (PCL) nanofiber and PEGDA and thereafter applying nanofibers wherein the nanofibers encompass all surfaces of the bio-mechanical structure. This subject matter is disclosed in U.S. Application No. 15/188,654. Therefore, the effective filing date of the subject matter claimed in claims 30-40 and 50-54 is June 21, 2016 (the filing date of U.S. Application No. 15/188,654).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Regarding claims 33, 36 and 37 and the phrase “nucleus pulposus (NP) gel” or “NP gel” it is noted the instant specification discloses the nucleus pulposus gel system is fabricated to model the nucleus pulposus of the intervertebral disc (IVD).  Therefore, the phrase is interpreted to mean the gel system does not require the presence of nucleus pulposus cells or other native components obtained from nucleus pulposus tissue.

Regarding claims 30 and 34 and the phrase “cartilaginous-like bio-mechanical structure”, given cartilaginous structures are made of cartilage, the recited phrase is interpreted to encompass bio-mechanical structures or properties that would provide features similar to native cartilage, such as resisting and redistributing compressive forces within articular joints, e.g. spine, or features that promote the growth of cell types native to various types of cartilage such as the presence of collagen fibers or polymer fibers that provide a scaffold for cell growth.

	Regarding the use of the phrase “fabrication of non-tissue engineered IVD”, e.g. claim 37, it is noted the instant specification at paragraph [005] discloses a non-tissue engineered IVD is considered to be a fabricated disc replacement implant that comprises a combination of metal and polymers, such as those produced by SB Charité and ProDisc.  Although claim 37 combines the non-tissue engineered IVD with anchored NP gel, comprising an electrospun polymer scaffold, it is considered non-tissue engineered since it lacks the presence of cells.  Thus, claim 37 is interpreted to encompass engineered IVD using said anchored NP gel that comprise cells (tissue-engineered), or do not comprise cells (i.e. acellular).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the phrase “a fiber-dense scaffold”.   The term "fiber-dense" in claim 32 line 2 is a relative term which renders the claim indefinite.  The term "fiber-dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what objective standard encompasses fiber density. In other words, it is unclear if the density is based on the number of fibers, or the size or weight of an individual fiber.
Claim 35 recites the limitation "said NP scaffold" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 35 depends directly from claim 34 and indirectly from claims 30, 31 and 33, and none of claims 30, 31, 33 or 34 recite the phrase “NP scaffold” or “nucleus pulposus scaffold”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-38, 40 and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2010/0179659; IDS 7/17/2018) (“Li”), in view of Mauck et al., (US 2011/0098826; IDS 7/17/2018) (“Mauck”) and Zhang et al., (US 2007/0098700; See PTO-892) (“Zhang”).
Li is directed to a tissue engineered intervertebral disc (IVD), methods of making the IVD, and methods of treatment using the IVD.  Li teaches the IVD comprises at least one inner layer and an exterior layer.  The inner layer comprises a hydrogel composition and the exterior layer comprises a nanofibrous polymer support. The hydrogel may further include one or more polymer nanofibers. A plurality of cells, e.g. nucleus pulposus, annulus fibrosus, and/or mesenchymal stem cells, are dispersed throughout the tissue engineered intervertebral disc (Abstract and Examples 3 and 4).
Regarding claim 30, Li’s Example 3 (paragraphs [0110]-[0111]) teaches the following method of fabrication:
Nanofibrous mats were prepared by electrospinning PLLA polymer onto a rotating rod. The mats were non-woven or specifically oriented (FIG. 1). The rod was removed leaving a long hollow nanofibrous tube (FIG. 2) The nanofibrous tube was cut to produce rings with the height of 0.5 cm (FIG. 3). The open ends of the ring were sealed with circular nanofibrous mats having a diameter of 1.1 cm (FIG. 4).  Prior to sealing the open ends, fluffy nanofibers having a loosened fiber structure were inserted to serve the roles of mechanical reinforcement and biological enhancement. 
Thereafter, a hydrogel, e.g. hyaluron gel was mixed with nucleus pulposus cells isolated from human IVD, and the cell-laden gel was injected into the empty space comprising the fluffy nanofibers. The hydrogel was injected until the entire space was filled with hydrogel, creating a stiff, compression-resisted IVD construct due to the mechanical tension generated in the encapsulated space (FIG. 5).
Given that Li teaches the injected hydrogel, combined with the loose nanofibers, creates a stiff, compression-resisted IVD construct due to the mechanical tension generated in the encapsulated space (paragraph [0110]) and scanning electron microscopy demonstrated uniform cell distribution and cell adhesion in the nanofibrous scaffold similar to that of engineered cartilage (paragraph [0116]), it is noted that Li’s engineered IVD structure is considered to read on “A method to produce a cartilaginous-like bio-mechanical structure”, as recited in claim 30.
	As to the limitation that the gel comprises a first surface, a second surface and a circumferential surface, Li teaches the hydrogel is injected into the ring-shaped (i.e. circumferential) nanofiber mat structure after the open ends are closed, and the hydrogel is injected until the enclosed ring is completely filled. Thus, it is considered the injected hydrogel has acquired a circumference mimicking the internal space of the ring-shaped mat and the hydrogel would have first and second surfaces that are in contact with the circular nanofibrous mats that were used to close the open ends of the ring-shaped structure, thus meeting the limitation of claim 30.
	As to the limitation “applying to said first surface, said second surface, and said circumferential surface nanofibers fabricated by an electrospun process that produces and deposits at least one of aligned or random nanofibers”, it is noted Li’s Example 3 
teaches nanofibrous mats were prepared by electrospinning PLLA polymer onto a rotating rod to produce homogeneous, non-woven or specifically oriented nanofibrous mats, which reads on “nanofibers fabricated by an electrospun process that produces and deposits at least one of aligned or random nanofibers”. Further, as to the limitation that the nanofibers are applied to the first surface, second surface and circumferential surface of the gel, it is noted, as discussed above that Li teaches the hydrogel is injected into the ring-shaped (i.e. circumferential) nanofiber mat structure after the open ends are closed, and the hydrogel is injected until the enclosed ring is completely filled, thus the hydrogel has acquired a first surface, a second surface and a circumferential surface.  Thus, the first surface, second surface, and circumferential surface of the hydrogel would contact the nanofibers which are completely surrounding the injected hydrogel.  	Thus, Li’s teaching is considered to read on the recited applying step, as well as reading on the limitation “wherein nanofibers encompass all surfaces of said bio-mechanical structure”.
	As to the limitation “encompassing said circumferential surface with a nanofiber structure fabricated by an electrospin process that produces at least one layer of aligned nanofibers said aligned nanofibers being aligned substantially parallel in said at least one layer”, it is noted for the reasons set forth immediately above, Li’s teaching reads on “encompassing said circumferential surface with a nanofiber structure fabricated by an electrospin process”. Further regarding the limitation that the electrospun process produces at least one layer of aligned nanofibers and the aligned nanofibers being aligned substantially parallel in the at least one layer, it is noted that, although Li’s Example 3 indicates the electrospun nanofibers can be specifically oriented, i.e. aligned, Li does not further teach the layer of aligned fibers are substantially parallel in the at least one layer.  However, Mauck is directed circumferential scaffolds for intervertebral disc replacement (Abstract, paragraphs [0003]-[0004], [0036], [0068], [0123] and FIG. 3).  Mauck teaches the scaffolds are prepared with at least two overlapping layers having parallel aligned nanofibers since such structure provides scaffolds with improved shear and torsional stability, as well as improved tensile modulus mimicking native intervertebral discs. The layers are positioned such that the first layer forms an oblique angle with the second layer (FIG.s 1B, 1C and 10A; paragraphs [0006]-[0007], [0053], [0137] and [0146]).  Thus, Mauck has established it was well-known at the time the invention was filed that IVD scaffolds comprising electrospun nanofibers could be constructed with at least two overlapping layers of parallel aligned nanofibers (i.e. at least one layer of aligned nanofibers said aligned nanofibers being aligned substantially parallel in said at least one layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanofiber mat structures disclosed by Li to include two overlapping layers of aligned nanofibers having substantially parallel alignment.
The person of ordinary skill in the art would have been motivated to modify the nanofiber structures of Li to include two overlapping layers of aligned nanofibers having substantially parallel alignment, as taught by Mauck, for the predictable result of successfully providing an IVD replacement with improved shear and torsional stability, as well as improved tensile modulus mimicking native intervertebral discs, thus meeting the limitation of claim 30.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Li and Mauck because each of these teachings are directed at engineered intervertebral discs comprising electrospun nanofibers.	
Further regarding claim 1 and the limitation directed to producing a gel comprising one of silicone, polyethylene (glycol) diacrylate (PEGDA), or a composite of poly (e-caprolactone) (PCL) nanofiber and PEGDA, it is noted that Li’s Example 3 discloses the use of a hydrogel such as hyaluronan.  Li does not further teach the gel is one of silicone, PEGDA, or PCL nanofiber and PEGDA. However, Zhang is directed to methods for making and using hydrogels, e.g. mineralized hydrogels, since hydrogels have shown promise in pharmaceutical applications due to the high water content and their pliable nature.  Zhang teaches hydrogels have been used for articular cartilage replacement (Abstract and paragraph [0006]).  Zhang teaches hydrogels have been derived from various polymers, copolymers and biopolymers, e.g.  hyaluronic acid (i.e. hyaluronan), gelatin and poly(ethyelene glycol) diacrylate (PEGDA) (paragraph [0005]).
Zhang further teaches using one or more of PEGDA and hyaluronic acid (i.e. hyaluronan) (paragraph [0021] and claim 5) since the disclosed hydrogels have a wide range of applications, including spinal uses, use for tissue engineering scaffolds, as well as for providing artificial articular cartilage (paragraph [0051]).  Zhang specifically teaches the disclosed hydrogels are useful for replacing or rehabilitating the nucleus pulposus of an intervertebral disc (IVD) and can be employed with a spinal disc prosthesis as the flexible nucleus pulposus component (paragraphs [0052]-[0053]). Thus, Zhang has established it was well-known to produce PEGDA hydrogels in methods for producing engineered IVD, wherein the PEGDA hydrogel is used for replacing or rehabilitating the nucleus pulposus of the cartilage disc.
Therefore, given Li teaches the use of hyaluronan hydrogel as the nucleus pulposus gel and Zhang teaches it is well-known to use hydrogels comprising one or more of PEGDA and hyaluronic acid (i.e. hyaluronan) for replacing IVD nucleus pulposus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a hydrogel by combining PEGDA with hyaluronan. 
The person of ordinary skill in the art would have been motivated to modify the hydrogel composition of Li to include PEGDA, as taught by Zhang, for the predictable result of successfully replacing or rehabilitating the IVD nucleus pulposus, thus providing necessary pliability and high water content to the IVD cartilage tissue, thus meeting the limitation of claim 30.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Li and Zhang because each of these teachings are directed at therapeutic uses of hydrogels, including for IVD treatments.	

	Regarding claim 36, it is noted the following limitations are rendered obvious by the combined references as set forth immediately above:
Producing a gel using PEGDA, wherein the gel comprises a first surface, a second surface, and a circumferential surface;
applying to said first surface, said second surface, and said circumferential surface nanofibers fabricated by an electrospin process that produces and randomly deposits nanofibers; 
encompassing said circumferential surface with a nanofiber structure fabricated by an electrospin process that produces at least one layer of aligned fibers said aligned fibers being aligned substantially parallel in said at least one layer.
	Further regarding claim 36 and the limitation that the method produces an engineered nucleus pulposus (NP) gel anchored by electrospun nanofiber scaffold, it is noted that Li teaches embedding the disclosed hydrogel with nucleus pulposus cells, which reads on “produce an engineered nucleus pulposus (NP) gel”.  Li further teaches the hydrogel is injected into the electrospun nanofiber mat structure until the first surface, second surface, and circumferential surface of the hydrogel contact the nanofibers which are then completely surrounding the injected hydrogel, which reads on “nucleus pulposus (NP) gel anchored by electrospun nanofiber scaffold”, thus meeting the limitations of claim 36.
Further regarding claim 36 , as to the limitation directed to “wherein said engineered NP gel exhibits structural characteristics similar to native annulus fibrosus (AF) and end plate (EP) in a natural intervertebral disc (IVD)”, it is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   As discussed above, Li, in view of Mauck and Zhang, teaches the same method steps of providing the recited hydrogel and encompassing all surfaces of the structure with nanofibers, wherein at least one layer of nanofibers is aligned substantially parallel, as disclosed in the instant specification (paragraph [0027]), thus the method disclosed by the cited prior art would necessarily result in the structural characteristics similar to native annulus fibrosus (AF) and end plate (EP) in a natural intervertebral disc (IVD).
	Regarding claims 31 and 38 and the limitation “wherein said nanofiber structure is a mesh comprising at least a first layer and a second layer of said aligned nanofibers and wherein said aligned nanofibers in said first layer are oriented at an oblique angle relative to said aligned nanofibers in said second layer”, it is noted as set forth above, FIG. 1B and 1C of Mauck illustrates the nanofiber layers form a mesh, which reads on “nanofiber mesh structure is a mesh”.  Additionally, Mauck teaches the nanofiber scaffolds are prepared with at least two overlapping layers having parallel aligned nanofibers, wherein the layers are positioned such that the first layer forms an oblique angle with the second layer (paragraph [0006]; FIG. 1B and 1C; FIG. 2A), which reads on “…mesh comprising at least a first layer and a second layer of said aligned nanofibers and wherein said aligned nanofibers in said first layer are oriented at an oblique angle relative to said aligned nanofibers in said second layer”.  Thus, Mauck’s teachings meet the limitations of claims 31 and 38.
	Regarding claim 32 and the limitation “wherein said nanofiber structure is bio-mechanically similar to articular cartilage and constructed as a fiber-dense scaffold that exhibits structural characteristics similar to ultrastructure and extracellular matrix”, it is noted that Mauck’s FIG.s 1B and 1C are considered to illustrate the nanofiber structure is a fiber-dense scaffold, thus reading on the limitation “constructed as a fiber-dense scaffold”, thus meeting this limitation of claim 32.  Furthermore, Mauck teaches electrospun nanofibers are capable of recapitulating the organizational features of collagenous tissues (i.e. ultrastructure, extracellular matrix) (paragraph [0050]).  Mauck teaches the scaffolds are prepared with at least two overlapping layers having parallel aligned nanofibers, wherein the layers are positioned such that the first layer forms an oblique angle with the second layer, as disclosed in the instant specification at paragraphs [040]-[041].  Mauck further teaches the specific construction using at least two overlapping layers of nanofibers having parallel aligned nanofibers, wherein the layers are positioned such that the first layer forms an oblique angle with the second layer provides scaffolds with tensile modulus and shear and torsional stability properties that mimic native intervertebral discs (paragraphs [0034] and [0137]).  	Therefore, given Mauck teaches the scaffolds are prepared in the same manner as disclosed in the instant specification at paragraphs [040]-[041] and have mechanical properties that mimic native tissue, Mauck’s teaching is considered to read on “wherein said nanofiber structure is bio-mechanically similar to articular cartilage” and “scaffold that exhibits structural characteristics similar to ultrastructure and extracellular matrix”, thus meeting the limitations of claim 32.
	Regarding claim 33 and the limitation directed to “said gel is a nucleus pulposus (NP) gel”, it is noted, as set forth above regarding claim 36, Li teaches embedding the disclosed hydrogel with nucleus pulposus cells, which reads on “said gel is a nucleus pulposus (NP) gel”, thus meeting the limitation of claim 33.
	Regarding claim 34 and the limitation “wherein said cartilaginous-like structure is bio-mechanically similar to an intervertebral disc (IVD) and constructed to exhibit structural characteristics similar to native annulus fibrosus (AF) and end plate (EP) in a natural IVD” it is noted the cited prior art teaches engineering intervertebral discs, which reads on “structure is bio-mechanically similar to an intervertebral disc (IVD)”. It is further noted that Li’s engineered intervertebral disc is constructed to comprise a nucleus pulposus gel, comprising nucleus pulposus cells within the inner layer, and having an external layer of nanofibers that comprise annulus fibrosus cells (Examples 3 and 4), which reads on “constructed to exhibit structural characteristics similar to native annulus fibrosus (AF) and end plate (EP) in a natural IVD”, thus meeting the limitations of claim 34.
	Regarding claims 35 and 40 and the limitations “wherein at least one of natural NP, AF or cartilage cells are seeded into said NP scaffold” (claim 35) and “further comprising seeding NP cell hydrogel material into said engineered IVD” (claim 40), it is noted Li teaches embedding human nucleus pulposus (NP) cells into the hydrogel prior to injection of the cell-laden hydrogel into the enclosed nanofiber mat structure (Example 3) and Li further cultures the engineered IVD in the presence of annulus fibrosus (AF) cells for attachment of the AF cells to the exterior of the engineered IVD (Example 4), thus mimicking the native cartilage disc, thus meeting the limitations of claims 35 and 40.
	Regarding claim 37 and the limitation comprising fabrication of a non-tissue or a tissue engineered IVD using said anchored NP gel”, it is noted Li teaches the engineered IVD comprises nucleus pulposus cells embedded in the hydrogel (Example 3), which reads on “a tissue engineered IVD using said anchored NP gel”, thus meeting the limitation of claim 37.
	Regarding claim 50, as set forth above regarding claim 30, Li, in view of Mauck and Zhang, renders obvious a cartilaginous-like structure produced by the method of claim 30. The cartilaginous-like structure of the cited prior art comprises a PEGDA gel, wherein the gel has a first surface, a second surface, and a circumferential surface, wherein at least two layers of parallel aligned electrospun nanofibers are applied to the exterior of the hydrogel, thus meeting the limitation of claim 50.
Regarding claim 51 and the limitation “where biologic cells are co-cultured with fiber-dense scaffolds substantially similar to collagen fiber ultrastructure and extracellular matrix (ECM)”, it is noted the recited limitation is directed to the manner in which the composition is prepared, which is considered a product-by-process limitation.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.         
In the instant case the structure imparted by the recited limitation is the presence of biologic cells.  However, Li teaches the attachment of human annulus fibrosus cells to the dense nanofibers that encapsulate the nucleus pulposus gel, thus meeting the limitation of claim 51.	
Regarding claim 52 and the limitation “wherein said cartilaginous-like bio-mechanical structure has the functional properties of natural articular cartilage”, it is noted Mauck teaches the specific construction using at least two overlapping layers of nanofibers having parallel aligned nanofibers, wherein the layers are positioned such that the first layer forms an oblique angle with the second layer provides scaffolds with tensile modulus and shear and torsional stability properties that mimic native intervertebral discs (paragraphs [0034] and [0137]), thus it is considered that Mauck has the functional properties of natural articular cartilage, thus meeting the limitation of claim 52.  
Regarding claim 53 and the limitation “wherein said cartilaginous-like bio-mechanical structure is adapted to be clinically implanted in a cartilage defect site”, it is noted the claims are to the composition, per se.  Though the claim states that the composition is “is adapted to be clinically implanted in a cartilage defect site”, this recitation is considered only to be an intended use recitation which does not further define or limit the composition, per se. Please note that it is well settled that “intended use” of a composition or product, e.g., “is adapted to be clinically implanted in a cartilage defect site”, will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount, as that instantly claimed. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. See MPEP 2111.02
	Regarding claim 54 and the limitation “wherein said cartilaginous-like bio-mechanical structure has the functional properties of an engineered intervertebral disc (IVD)”, it is noted the cited prior art teaches an engineered intervertebral disc, therefore, absent evidence to the contrary, the engineered IVD of the prior art is considered to have the functional properties of an engineered intervertebral disc, thus meeting the limitation of claim 54.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Mauck and Zhang, as applied to claims 30-38, 40 and 50-54 above, and further in view of Xin et al (Proceedings of the 28th IEEE, EMBS Annual International Conference, August 30-Sept 3, 2006, pages 2091-2093; see PTO-892) (“Xin”), Bryant et al., (J Biomed Mater Res A, 2003, Jan 1;64(1):70-9; see PTO-892) (“Bryant”) and Khandakar et al., (International Journal of Biomaterials, vol. 2016, Article ID 3208312, 8 pages, published 27 Jan 2016; see PTO-892) (“Khandakar”).
The teaching of Li, in view of Mauck and Zhang is set forth above.
Regarding claim 39 and the limitation directed to soaking the engineered IVD with PBS or HBSS solution and heating in an incubator to promote disintegration of the PEGDA, it is noted that Zhang teaches preparing PEGDA hydrogels with controllable degradation, such as controlling the pore size based on the concentration or molecular weight of the hydrogel material (paragraph [0046]).  Zhang does not further teach controlling the degradation of the PEGDA hydrogel by soaking the engineered IVD with PBS or HBSS solution and heating in an incubator to promote disintegration of the PEGDA.
However, Xin is directed to in vitro degradation behavior of photopolymerized PEGDA hydrogels, and notes that, due to the proven biocompatibility properties of PEGDA hydrogels, PEGDA hydrogels are increasingly used for tissue engineering applications, e.g. cartilage engineering.  Xin teaches it is desirable to optimize the degradation rate of PEG hydrogels since doing so maintains mechanical strength as well as promotes differentiation of the encapsulated cells (Abstract; I. Introduction, page 2091).  Xin further teaches that PEGDA degradation (i.e. disintegration) was brought about by incubating the PEGDA hydrogels in PBS solution at 37°C for several days, e.g. 5 days, up to 8 weeks (II. Materials and Methods, Degradation, right column, page 2091).  Xin’s Figure 2C illustrates the increase in porosity of the PEGDA hydrogels over the 8 week time period. Xin teaches the PEGDA engineered scaffolds can be optimized for various needs by controlling the degradation rate (V. Conclusion, page 2093).
Bryant is directed to controlling the spatial distribution of ECM (extracellular matrix) components in degradable PEG hydrogels for tissue engineered cartilage (Title). Bryant teaches that scaffold degradation is an important scaffold parameter since degradation permits the extracellular matrix (ECM) the opportunity to fill the void spaces and promote tissue regeneration (Introduction, left column, page 70).
Khandakar is directed to the biomechanical performance of networked polyethylene glycol diacrylate (PEGDA) hydrogels and notes that the introduction of nutrient conduit networks (i.e. porosity) within PEGDA tissue constructs enables cells to survive in the scaffold, as well as influences mechanical activities of the scaffold. Although Khandakar achieves the conduit networks via photolithography, Khandakar still provides the knowledge that PEGDA tissue constructs comprising the nutrient conduit networks had increased cell viability as compared to non-networked (non-porous) constructs (Abstract). Khandakar further teaches that PEGDA  tissue scaffolds having thicknesses greater than 1 mm have limited use in tissue engineering since the scaffolds have limited porosity, and thus limit cell survival. Khandakar teaches tissue engineered constructs should have the appropriate characteristics, including appropriate pore size, to permit cells to grow in every dimension since cells have to attach, migrate, proliferate and differentiate on the scaffold (1. Introduction, left column, page 1 and first paragraph, left column, page 2).
Therefore, given Zhang teaches preparing PEGDA hydrogels with controllable degradation, and Bryant and Khadakar acknowledge degradation of the PEGDA hydrogels provide hydrogel porosity which is critical for cell integration, differentiation and viability, as well as for promoting ECM deposition to further stimulate tissue regeneration, and Xin further provides the knowledge that PEGDA degradation (i.e. disintegration) can be brought about by incubating the PEGDA hydrogels in PBS solution at 37°C for several days, e.g. 5 days, up to 8 weeks and doing so promotes differentiation of the encapsulated cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to soak the engineered IVD with PBS or HBSS solution and heating in an incubator to promote disintegration of the PEGDA since doing so promotes hydrogel porosity.
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include soaking the engineered IVD with PBS or HBSS solution and heating in an incubator to promote disintegration of the PEGDA, as taught by Xin, for the predictable result of successfully promoting hydrogel porosity which encourages migration of the cells in all dimensions of the scaffold, promotes nutrient delivery, thus increasing cell viability, as well as promoting the deposition of ECM, which further promotes tissue regeneration, as taught by Bryant and Khandakar, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the prior art and Xin, Bryant and Khandakar because each of these teachings are directed at tissue engineering.	

Conclusion
No claims are allowed.  No claims are free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633